COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                       FORT WORTH

                      NO. 02-11-00392-CV


PASQUINELLI PORTRAIT HOMES-                  APPELLANTS
DURANGO RIDGE LP, PORTRAIT
HOMES-TEXAS, L.L.C. AND
PASQUINELLI, GP, AND
BROCKETTE/DAVIS/DRAKE, INC.
                              V.

SECURLOCK AT BEDFORD, LTD.                     APPELLEE




SECURLOCK AT BEDFORD, LTD.                    APPELLANT

                              V.

PASQUINELLI PORTRAIT HOMES-                   APPELLEES
DURANGO RIDGE LP, PORTRAIT
HOMES-TEXAS, L.L.C. AND
PASQUINELLI, GP


                        JUDGMENT
      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment that granted directed verdicts on Securlock’s

claims for breach of contract and gross negligence. We reverse the remaining

portion of the trial court’s judgment in favor of Securlock and remand this case to

the trial court for further proceedings consistent with this opinion.

      It is further ordered that the parties shall bear their own costs of this

appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By_________________________________
                                         Justice Lee Gabriel